 

 

Case 18-11801-JTD Doc 2494 Filed 08/05/21 Page1of11

 

 

 

 

UML Um Cem cee Lae Comes bolo ; ; = | | . FE 1)
Debtor 1 J&M Sales Inc. -
qi AUG -5 AM 84S
Debtor 2
(Spouse, if filing) ct EF « sg
LW OHIP T YK
United States Bankruptcy Court for the: District of Delaware US BAN KR OE a Ne .
mSyRile v Se
Case number 18-11801 1
Official Form 410
Proof of Claim - Administrative 04/16

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Part 4 Identify the Claim

1

itor? a“ _
ceeellbors Name of the current creditor (the person or entity to be paid for this claim)
Other names the creditor used with the debtor
\2, Has this claim been
| acquired from Z No 3
| someone else? Yes. From whom’
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
| creditor be sent? .
| San Diego County Treasurer-Tax Collector
| Federal Rule of Name Name
Bankruptcy Procedure as ‘
| (FRBP) 2002(g) 1600 Pacific Highway, Rm 162 Attn: BK Desk
Number Street Number Street
| .
San Diego CA 92101
| City State ZIP Code City State ZIP Code

4. Does this claim amend wi No

5. Do you know if anyone wi No

Who |s:theeureant San Diego County Treasurer-Tax Collector

 

 

 

 

 

 

 

 

 

619-531-5464

 

Contact phone Contact phone

Contact email Emiliano.Nunez@sdcounty.ca.gov Contereriall

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

one already filed? O) Yes. Claim number on court claims registry (if known) Filed on

MM / DD LYYYY

else has filed a proof’ () yes. who made the earlier filing?
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
 

Case 18-11801-JTD Doc 2494 Filed 08/05/21 Page 2 of11

Be Give Information About the Claim as of the Date the Case Was Filed

 

|
° Do you have any number a No

Since to identify the Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor. _3 6 i 7
jebtor

a

 

‘7. How much is the claim? $ 4,845.79 Does this amount include interest or other charges?

CL] No

wi Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Administrative - Property Taxes

 

 

9. Is all or part of the claim ¥4 No
secured? L) Yes. The claim is secured by a lien on property.

 

Nature of property:

C) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

Q) Motor vehicle

Q) Other. Describe:

 

 

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has

|
|
| Basis for perfection:
|
| been filed or recorded.)
|

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

|
Amount necessary to cure any default as of the date of the petition: $.
|

 

Annual Interest Rate (when case was filed) %
CI) Fixed
CJ Variable
_
/10. Is this claim based ona wi No
| lease?
CJ Yes. Amount necessary to cure any default as of the date of the petition. $

11. Is this claim subject to a wi No
right of setoff?
C) Yes. Identify the property:

 

 

 

Official Form 410 Proof of Claim page 2

 
 

Case 18-11801-JTD Doc 2494 Filed 08/05/21 Page 3of11

12. 1s all or part of the claim ©) No

entitled to priority under
11 U.S.C. 6 507(8)? wi Yes. Check one: Amount entitled to priority
A claim may be partly LJ Domestic support obligations (including alimony and child support) under
priority and partly 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
nonpriority. For example,
in some categories, the QO Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
| law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7).

entitled to priority.

C) Wages, salaries, or commissions (up to $12,850") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
11 U.S.C. § 507(a)(4).

 

 

 

wf Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $ 4,845.79
| CI Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CJ other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

| * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.
Part 3: | Sign Below
| The person completing Check the appropriate box:

this proof of claim must

sign and date it. | am the creditor.

FRBP 9011(b). | am the creditor's attorney or authorized agent.

If you file this claim | am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules

| specifying what a signature

IS

OUBO

| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.

imprisoned for up to §

years, or both. , ee:

48 U.S.C. §§ 152, 157, and | declare under penalty of perjury that the foregoing is true and correct.

3571.
Executed on date 07/28/2021

MM/ DD / YYYY
Signature

 

Print the name of the person who is completing and signing this claim:

 

 

Nain Emiliano Nunez
First name Middle name Last name

Title Graduate Student Worker

Company San Diego County Treasurer-Tax Collector

 

Identify the corporate servicer as the company if the authorized agent is a servicer.

 

 

 

aaurees 1600 Pacific Highway, Rm 162 Attn: BK Desk
Number Street
San Diego CA 92101
City State ZIP Code
Contact phone 619-531-5464 Email Emiliano. Nunez@sdcounty.ca.qov

 

 

 

 

Official Form 410 Proof of Claim page 3
 

co OD wm HY On ee WD FY

to bo Mm NM Nw NHN NY
oso ~~) nN wu fF WN

29

 

Case 18-11801-JTD Doc 2494 Filed 08/05/21 Page 4of11

PROOF OF SERVICE BY MAIL
I am a citizen of the United States and am employed in the County of San Diego. I am over the age of
eighteen years, and not a party to the within action; my business address is 1600 Pacific Highway, Room 162, San
Diego, CA 92101.
On July 29, 2021, I served the within REQUEST FOR SPECIAL NOTICE BY SECURED CREDITOR
SAN DIEGO COUNTY TREASURER-TAX COLLECTOR on the interested parties in said action by placing a
true copy thereof in a sealed envelope with postage thereon fully prepaid, in the United States mail at San Diego,

California addressed to those parties indicated below:

Kevin M. Capuzzi

Benesch Friedlander Coplan & Aronoff LLP
1313 North Market Street

Suite 1201

Wilmington, DE 19801-6101

George L. Miller (TR)

1628 John F. Kennedy Blvd.
Suite 950

Philadelphia, PA 19103-2110

Clerk’s Office

United States Bankruptcy Court
Attn: Claims

824 Market Street, 3rd Floor
Wilmington, DE 1980110

><] BY REGULAR MAIL: I am “readily familiar” with the firm’s practice of collection and processing
correspondence for mailing. Under that practice it would be deposited with the U.S. postal service on the same
day with postage thereon fully prepaid at San Diego, California in the ordinary course of business. I am aware
that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter date is

more than one day after the date of deposit for mailing in affidavit.

(_] BY FACSIMILE TRANSMISSION: I transmitted the above listed documents to those parties
indicated on the attached service list at the fax numbers so indicated. I caused the machine to print a transmission

record of the transmission, a copy of which is attached to this declaration.

I, Emiliano Nunez, declare that I am employed in the office at whose direction this mailing is made.

i—— Giz

Emiliano Nunez (Student Worker)

Executed on July 29, 2021, in San Diego, California.

 
IMPORTANT DEMAND DATE

PAYBY —>

J&M SALES INC

DBA FALLAS PAREDES #152
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

Description of Property: 1-PERSONAL PROPERTY/FIXTURES

‘Property Location: 459 COLLEGE BLVD O00009

wanrollment Authorities:
RUN DATE AUTH R&T CD DESCRIPTION

NOTE: THIS BILL IS A MANUAL REPRINT

D Doc 2494 Filed 08/05/21 Page

  
 

06/17/21 501.00 ASSESSOR ESTIMATE
OF PROPERTY VALUE
06/17/21 463.00 104 PENAL ASSESSM

ENT/FAILS TO FILE PROPERTY STMT

AT ONCE

 

 

2021

UNSECURED PROPERTY TAX BILL
COUNTY OF SAN DIEGO STATE OF CALIFORNIA

DAN MCALLISTER

TREASURER-TAX COLLECTOR
1600 PACIFIC HIGHWAY ROOM 162
SAN DIEGO, CA 92101-2477
TEL (877) 829-4732

ANY QUESTIONS IA3D
ABOUT THE 07/28/21
ASSESSED VALUES

OR TO WHOM THIS TAX

BILL SHOULD BE ASSESSED
SHOULD BE ADDRESSED TO:

COUNTY ASSESSOR
ROOM 103,
1600 PACIFIC HWY.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY VALUES AND EXEMPTIONS.

 

Year Bill Number Tax Rate Area BAN DIEGO; CAS2101
21 063677 007111 TELEPHONE NUMBERS:
Account Number ASSESS ENTS
Boats and Aircraft (858) 505-6200
736-4993390 aie (@58) £05-6262
EXEMPTIONS:
satus. OPEN insttutonsl eis) 531.5763

CREDIT CARD PAYMENTS:
Pay by phone: (855) 829-3773

 

 

Description Assessed Values Pay online: =www.sdttc.com

LAND QUESTIONS ABOUT TAX PAYMENTS,
IMPROVEMENTS 8,373 AND REFUNDS, PENALTIES OR

TOTALL &I 8,373 COLLECTION PROCEDURES SHOULD
PERSONAL PROPERTY 28,672 BE DIRECTED TO THE TREASURER-
EXEMPTIONS TAX COLLECTOR

HOMEOWNERS’ TOLL FREE: (877) 829-4732

OTHER Hearing Impaired: (877) 735-2929
NET TAXABLE VALUE 37,045 www.sdttc.com

 

 

 

 

 

 DETAILOF TAXINFORMATION
A Rates and Descriptions Tax Amounts
y! RATE 1.11323 NET TAX 412.39
a TOT DUE 412.39
A
LO
LD)
TOTAL DUE 412.39
TOTAL PAID -00
BALANCE DUE 412.39

 

 

 

 

UNSECURED (REV. 10/12)

Mail STUB with your PAYMENT. Put

Tax Bill Number on your CHECK.

Your Cancelled Check is your best RECEIPT and Proof of Payment.

NOTICE: This Tax

=NOM

 

Year - Bill Number
21 063677

J&M SALES INC

DBA FALLAS PAREDES #152
ATTN RICK BRANNEN

15001 S$ FIGUEROA ST
GARDENA CA 90248

 

 

 

 

Bill is Payable on Demand TRO948

UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT
Make remittance Payable To: San Diego County Treasurer-Tax Collector

BALANCE DUE: $412.39

BANKRUPTCY #\8-\\SO\
F: Z/6/20\%

05000041239210636770050000491239210b3b770044
IMPORTANT DEMAND DATE

PAY BY

J&M SALES INC

DBA FALLAS PAREDES #152
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

Dbscription of Property: 1-PERSONAL PROPERTY/FIXTURES

‘Property Location: 459 COLLEGE BLVD 000009

TD Doc 2494 Filed 08/05/21 Page 6

 

— > AT ONCE

 

 

 

2020

UNSECURED PROPERTY TAX BILL
COUNTY OF SAN DIEGO STATE OF CALIFORNIA

DAN MCALLISTER

TREASURER-TAX COLLECTOR

1600 PACIFIC HIGHWAY ROOM 162

SAN DIEGO, CA 92101-2477
TEL (877) 829-4732

 

Year

Bill Number

Tax Rate Area

 

20

 

 

061184

007111

 

 

 

 

Account Number

 

736-4993390

 

 

 

 

 

status: OPEN

 

 

 

aie aa NAV ideal

 

 

Description Assessed Values

LAND
IMPROVEMENTS 7,612

TOTAL L &1 7,612
PERSONAL PROPERTY 26,066
EXEMPTIONS

HOMEOWNERS’

OTHER
NET TAXABLE VALUE 33,678

 

 

 

 

 

 

 

DETAIL OF TAX INFORMATION oe
5 Rates and Descriptions Tax Amounts
rio RATE 1.10231 NET TAX 371.23
po 10% PEN 37.12
ly 1.5% PEN 50.04
2 TOT DUE 458.39
DS)
TOTAL DUE 458.39
TOTAL PAID -00
BALANCE DUE 458.39

 

 

UNSECURED (REV. 10/12)

ANY QUESTIONS IA3D
ABOUT THE 07/28/21
ASSESSED VALUES

OR TO WHOM THIS TAX

BILL SHOULD BE ASSESSED
SHOULD BE ADDRESSED TO:

COUNTY ASSESSOR
ROOM 103,

1600 PACIFIC HWY.
SAN DIEGO, CA 92101

TELEPHONE NUMBERS:

ASSESSMENTS:

Boats and Aircraft (858) 505-6200
Business (858) 505-6100
Realty (858) 505-6262
EXEMPTIONS:

Homeowner (619) 531-5772
Institutional (619) 531-5763

CREDIT CARD PAYMENTS:
Pay by phone: (855) 829-3773
Pay online: www.sdttc.com

QUESTIONS ABOUT TAX PAYMENTS,
AND REFUNDS, PENALTIES OR
COLLECTION PROCEDURES SHOULD
BE DIRECTED TO THE TREASURER-
TAX COLLECTOR
TOLL FREE: (877) 829-4732
Hearing Impaired: (877) 735-2929
www.sdttc.com

Mail STUB with your PAYMENT. Put Tax Bill Number on your CHECK.
Your Cancelled Check is your best RECEIPT and Proof of Payment.

OoONON

NOTICE: This Tax Bill is Payable on Demand
UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT
Make remittance Payable To: San Diego County Treasurer-Tax Collector

 

Year - Bill Number

 

20

 

061184

 

 

J&M SALES INC
DBA FALLAS PAREDES #152

ATTN RICK BRANNEN
15001 S FIGUEROA ST
GARDENA CA 90248

TR6948

BALANCE DUE: $458.39

BANKRUPTCY # \% - ‘ \So\
F< /6(20%

050000488392006114840050000458392006118400a85
 

IMPORTANT DEMAND DATE
PAY BY — > AT ONCE

J&M SALES INC

DBA FALLAS PAREDES #152
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

Description of Property: 1-PERSONAL PROPERTY/FIXTURES
‘Property Location: 459 COLLEGE BLVD O00009

nénrollment Authorities:
RUN DATE AUTH R&T CD DESCRIPTION

06/20/19 501.00 ASSESSOR ESTIMATE
OF PROPERTY VALUE
06/20/19 463.00 10% PENAL ASSESSM

ENT/FAILS TO FILE PROPERTY STMT

NOTE: THIS BILL IS A MANUAL REPRINT

D Doc 2494 Filed 08/05/21 Page

 

"DETAIL OF TAX INFORMATION

 

 

2019

UNSECURED PROPERTY TAX BILL
COUNTY OF SAN DIEGO STATE OF CALIFORNIA

DAN MCALLISTER
TREASURER-TAX COLLECTOR
1600 PACIFIC HIGHWAY ROOM 162

SAN DIEGO, CA 92101-2477

TEL (877) 829-4732

 

 

 

 

 

 

 

 

Year Bill Number Tax Rate Area
19 069618 007111
Account Number

 

736-4993390

 

 

 

 

 

status: OPEN

 

 

PROPERTY VALUES AND EXEMPTIONS

 

 

 

Description Assessed Values

LAND
IMPROVEMENTS 8,373

TOTALL &1 8,373
PERSONAL PROPERTY 28,672
EXEMPTIONS

HOMEOWNERS’

OTHER
NET TAXABLE VALUE 37,045

 

 

 

 

 

B Rates and Descriptions Tax Amounts
F/O RATE 1.11244 NET TAX 412.10
Po 10% PEN 41.21
ay 1.5% PEN 129.78
a TOT DUE 583.09
DS)
TOTAL DUE 583.09
TOTAL PAID -00
BALANCE DUE 583.09

 

 

 

 

 

ANY QUESTIONS IA3D
ABOUT THE 07/28/21
ASSESSED VALUES

OR TO WHOM THIS TAX

BILL SHOULD BE ASSESSED
SHOULD BE ADDRESSED TO:

COUNTY ASSESSOR
ROOM 103,

1600 PACIFIC HWY.
SAN DIEGO, CA 92101

TELEPHONE NUMBERS:

ASSESSMENTS:
Boats and Aircraft (858) 505-6200

Business (858) 505-6100
Realty (858) 505-6262
EXEMPTIONS:

Homeowner (619) 531-5772
institutional (619) 531-5763

CREDIT CARD PAYMENTS:
Pay by phone: (855) 829-3773
Pay online: www.sdttc.com

QUESTIONS ABOUT TAX PAYMENTS,
AND REFUNDS, PENALTIES OR
COLLECTION PROCEDURES SHOULD
BE DIRECTED TO THE TREASURER-
TAX COLLECTOR
TOLL FREE: (877) 829-4732
Hearing Impaired: (877) 735-2929
www.sdttc.com

Mail STUB with your PAYMENT. Put Tax Bill Number on your CHECK.
Your Cancelled Check is your best RECEIPT and Proof of Payment.

o-Ornm

J&M

NOTICE: This Tax Bill is Payable on Demand
UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT
Make remittance Payable To: San Diego County Treasurer-Tax Collector

 

Year - Bill Number

 

 

19 069618

 

 

SALES INC

DBA FALLAS PAREDES #152
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

TR6948

BALANCE DUE: $583.09

BANKRUPTCY #\6- \\%0O\

F; $/6/Lo\%

05000058309190659b14005000058305919065b1400b7
 

IMPORTANT DEMAND DATE
PAY BY — > AT ONCE

J&M SALES INC

DBA FALLAS PAREDES #133
ATTN RICK BRANNEN

15001 S$ FIGUEROA ST
GARDENA CA 90248

Description of Property: 1-PERSONAL PROPERTY/F IXTURES
‘Property Location: 1380 VALLEY PKWY 000133

cinrollment Authorities:
RUN DATE AUTH R&T CD DESCRIPTION

06/20/19 501.00 ASSESSOR ESTIMATE
OF PROPERTY VALUE
06/20/19 463.00 10% PENAL ASSESSM

ENT/FAILS TO FILE PROPERTY STMT

NOTE: THIS BILL IS A MANUAL REPRINT

JD Doc 2494 Filed 08/05/21 Page

 

DETAIL OF TAX INFORMATION

 

 

2019

UNSECURED PROPERTY TAX BILL
COUNTY OF SAN DIEGO STATE OF CALIFORNIA

DAN MCALLISTER

TREASURER-TAX COLLECTOR
1600 PACIFIC HIGHWAY ROOM 162
SAN DIEGO, CA 92101-2477
TEL (877) 829-4732

 

Year Bill Number Tax Rate Area

 

19 068814 004225

 

 

 

 

 

 

Account Number

718-8020300

 

 

 

 

 

status: OPEN

 

 

 

 

 

 

PROPER
Description Assessed Values

LAND
IMPROVEMENTS 45,430

TOTAL L &! 45,430
PERSONAL PROPERTY 21,167
EXEMPTIONS

HOMEOWNERS’

OTHER
NET TAXABLE VALUE 66,597

 

 

 

 

 

By Rates and Descriptions Tax Amounts
y; RATE 1.14060 NET TAX 759.60
9 10% PEN 15.96
hy 1.5% PEN 239.19
in TOT DUE 1,074.75
LD
TOTAL DUE 1,074.75
TOTAL PAID -00
BALANCE DUE 1,074.75

 

 

 

 

 

ANY QUESTIONS IA3D
ABOUT THE 07/28/21
ASSESSED VALUES

OR TO WHOM THIS TAX

BILL SHOULD BE ASSESSED
SHOULD BE ADDRESSED TO:

COUNTY ASSESSOR
ROOM 103,

1600 PACIFIC HWY.
SAN DIEGO, CA 92101

TELEPHONE NUMBERS:
ASSESSMENTS:

Boats and Aircraft (858) 505-6200
Business (858) 505-6100
Realty (858) 505-6262
EXEMPTIONS:

Homeowner (619) 531-5772
Institutional (619) 531-5763
CREDIT CARD PAYMENTS:

Pay by phone: (855) 829-3773

Pay online: www.sdttc.com

QUESTIONS ABOUT TAX PAYMENTS,
AND REFUNDS, PENALTIES OR
COLLECTION PROCEDURES SHOULD
BE DIRECTED TO THE TREASURER-
TAX COLLECTOR
TOLL FREE: (877) 829-4732
Hearing Impaired: (877) 735-2929
www.sdttc.com

Mail STUB with your PAYMENT. Put Tax Bill Number on your CHECK.
Your Cancelled Check is your best RECEIPT and Proof of Payment.

NOTICE: This Tax Bill is Payable on Demand TRO948

oaON

 

Year - Bill Number
19 068814

J&M SALES INC
DBA FALLAS PAREDES #133
ATTN RICK BRANNEN

 

 

 

 

UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT
Make remittance Payable To: San Diego County Treasurer-Tax Collector

BALANCE DUE: $1,074.75

15001 s FIGUEROA st BANKRUPTCY # \G-\N ON
GARDENA CA 90248 E: <¥/6/LO\%

050001074751906464614005000107475190b4a140001
IMPORTANT DEMAND DATE
PAY BY — > AT ONCE

J&M SALES INC

DBA FALLAS PAREDES #146
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

Description of Property: 1-PERSONAL PROPERTY/FIXTURES
‘Property Location: 670 JAMACHA RD

@nrollment Authorities:
RUN DATE AUTH R&T CD DESCRIPTION

06/20/19 501.00 ASSESSOR ESTIMATE
OF PROPERTY VALUE
06/20/19 463.00 10% PENAL ASSESSM

ENT/FAILS TO FILE PROPERTY STMT

NOTE: THIS BILL IS A MANUAL REPRINT

D Doc 2494 Filed 08/05/21 Page

 

DETAIL OF TAX INFORMATION _

 

 

ANY QUESTIONS IA3D

2019 ABOUT THE 07/28/21
ASSESSED VALUES

UNSECURED PROPERTY TAX BILL OR TO WHOM THIS TAX
COUNTY OF SAN DIEGO STATE OF CALIFORNIA BILL SHOULD BE ASSESSED

DAN MCALLISTER SHOULD BE ADDRESSED TO:

TREASURER-TAX COLLECTOR
1600 PACIFIC HIGHWAY ROOM 162 COUNTY ASSESSOR
SAN DIEGO, CA 92101-2477 ROOM 103,

TEL (877) 829-4732 1600 PACIFIC HWY.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Bill Number Tax Rate Area SAN DIEGH, CA.22104
19 067459 003003 TELEPHONE NUMBERS:
Account Number PSSENSWIED TB:
Boats and Aircraft (858) 505-6200
671-7516960 can ent Peete
EXEMPTIONS:
starus: OPEN institutional ——-‘(619) 531.9763

 

 

 

CREDIT CARD PAYMENTS:
Pay by phone: (855) 829-3773

Rael Ja pAVAR se Wada aie) Cae

 

 

Description Assessed Values Pay online: www.sdttc.com

LAND QUESTIONS ABOUT TAX PAYMENTS,
IMPROVEMENTS 57,893 AND REFUNDS, PENALTIES OR

TOTAL L &1 57,893 COLLECTION PROCEDURES SHOULD
PERSONAL PROPERTY 22,3564 BE DIRECTED TO THE TREASURER-
EXEMPTIONS TAX COLLECTOR

HOMEOWNERS’ TOLL FREE: (877) 829-4732

OTHER Hearing Impaired: (877) 735-2929
NET TAXABLE VALUE 80,257 www.sdttc.com

 

 

 

 

 

= Rates and Descriptions Tax Amounts
E
7 RATE 1.21886 NET TAX 978.22
in 10% PEN 97 .82
hy 1.5% PEN 308 .07
D TOT DUE 1,384.11
LD)
TOTAL DUE 1,384.11
TOTAL PAID -00
BALANCE DUE 1,384.11

 

 

 

 

UNSECURED (REV. 1:

 

Mail STUB with your PAYMENT. Put Tax Bill Number on your CHECK.
Your Cancelled Check is your best RECEIPT and Proof of Payment.

NOTICE: This Tax Bill is Payable on Demand TR6948
UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT

Make remittance Payable To: San Diego County Treasurer-Tax Collector

oa=ON

 

Year - Bill Number
19 067459

J&M SALES INC
DBA FALLAS PAREDES #146
ATTN RICK BRANNEN

15001 $ FIGUEROA ST BANKRUPTCY # \%-\\60\
GARDENA CA 90248 EZ] 6 (LO\S

 

BALANCE DUE: $1,384.11

 

 

 

050001384111906 ?459005000138411190674590003
IMPORTANT DEMAND DATE
PAY BY — > AT ONCE

J&M SALES INC

DBA FALLAS PAREDES #161
ATTN RICK BRANNEN

15001 S FIGUEROA ST
GARDENA CA 90248

ae
Sescription of Property: 1-PERSONAL PROPERTY/FIXTURES
‘Property Location: 614 PALOMAR ST

@nrollment Authorities:
RUN DATE AUTH R&T CD DESCRIPTION

06/20/19 501.00 ASSESSOR ESTIMATE
OF PROPERTY VALUE
06/20/19 4635.00 10% PENAL ASSESSM

ENT/FAILS TO FILE PROPERTY STMT

NOTE: THIS BILL IS A MANUAL REPRINT

Doc 2494 Filed 08/05/21 Page

 

DETAIL OF TAX INFORMATION

 
 

 

 

 

COUNTY OF SAN DIEGO STATE OF CALIFORNIA

ANY QUESTIONS IA3D
ABOUT THE 07/28/21
ASSESSED VALUES

OR TO WHOM THIS TAX

BILL SHOULD BE ASSESSED
SHOULD BE ADDRESSED TO:

COUNTY ASSESSOR
ROOM 103,
1600 PACIFIC HWY.

UNSECURED PROPERTY TAX BILL

DAN MCALLISTER

TREASURER-TAX COLLECTOR
1600 PACIFIC HIGHWAY ROOM 162
SAN DIEGO, CA 92101-2477
TEL (877) 829-4732

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Bill Number Tax Rate Area SAN DIEGO, CAR2IOL
19 065877 001255 TELEPHONE NUMBERS:
A € het ASSESSMENTS:
net Boats and Aircraft (858) 505-6200
ii Business (858) 505-6100
612-05 12000
Realty (858) 505-6262
EXEMPTIONS:
. Homeowner (619) 531-5772
Status: OPEN Institutional (619) 531-5763
Se] sa UNA WD a aM re CREDIT CARD PAYMENTS:
i : Pay by phone: (855) 829-3773
Description Assessed Values Payonline: = www.sdttc.com
LAND QUESTIONS ABOUT TAX PAYMENTS,
TOTAL L & | 29,031 COLLECTION PROCEDURES SHOULD
exEMITIGNE TAX COLLECTOR
Fea mes TOLL FREE: (877) 829-4732
OTHER Hearing Impaired: (877) 735-2929
NET TAXABLE VALUE 57,133 www.sdttc.com

 

 

 

 

 

Pp Rates and Descriptions Tax Amounts
RATE 1.14221 NET TAX 659.43
bo 10% PEN 65.94
7 1.5% PEN 207.69
e TOT DUE 933.06
a
8)
TOTAL DUE 933.06
TOTAL PAID .00
BALANCE DUE 933.06

 

 

 

 

UNSECURED (REV, 1

 

Mail STUB with your PAYMENT. Put Tax Bill Number on your CHECK.
Your Cancelled Check is your best RECEIPT and Proof of Payment.

NOTICE: This Tax Bill is Payable on Demand TR6948
UNSECURED PROPERTY TAXES Send this STUB with your PAYMENT
Make remittance Payable To: San Diego County Treasurer-Tax Collector

oO -0OnN

 

Year - Bill Number
19 065877

J&M SALES INC
DBA FALLAS PAREDES #161
ATTN RICK BRANNEN

15001 s FIGUEROA st BANKRUPTCY # \S-\N\GON\
GARDENA CA 90248 F-%/6|2Lo\%

 

BALANCE DUE: $933.06

 

 

 

050000933061906587700500009330b190654770031
 

Case 18-11801-JTD Doc 2494 Filed 08/05/21 Page 11of11

DAN McALLISTER
TREASURER-TAX COLLECTOR
ATTENTION: Bankruptcy Desk
1600 Pacific Highway, Room 162
San Diego, California 92101
Telephone (619) 531-5464
Facsimile (619) 685-2589

Attachment

1. The San Diego County Treasurer-Tax Collector reserves the right to amend this request for
allowance of claim based on any further assessment of property taxes or investigation/audit
of property taxes associated with the named debtor(s) in this bankruptcy case.

2. The San Diego County Treasurer-Tax Collector reserves the right to amend this request for
allowance of claim in accordance with any applicable federal and state law, including, but
not limited to, modifying the claim as an administrative expense under ||! U.S.C. § 503, as a
secured claim under 1] U.S.C. § 506, and as a priority unsecured claim under 11 U.S.C,
§ 507 throughout the administration of this bankruptcy case.

3. The San Diego County Treasurer-Tax Collector reserves the right to amend this claim to state
its unsecured non-priority claim and its unsecured priority claim under II U.S.C.
§ 507(a)(8)(B) in the event that the value of the collateral, to which secures the San Diego
County Treasurer-Tax Collector’s claim, be determined to be less than the amount of the
secured claim or should the San Diego County Treasurer-Tax Collector’s lien be avoided in
whole or in part.

4, The San Diego County Treasurer-Tax Collector reserves the right to amend this request for
allowance of claim to add additional penalties and interest if legally permissible under the
California Revenue & Tax Code, Bankruptcy Code, and other applicable state and federal
law.

5. The San Diego County Treasurer-Tax Collector reserves the right to assess legal fees and
costs incurred after this proof of claim is filed, if such fees and costs are legally permissible
under applicable state and federal law.

6. This attachment shall not be deemed as a waiver of any rights or remedies which are not

expressly reserved.

 
